      Case 3:15-md-02633-SI          Document 208    Filed 10/23/18   Page 1 of 10




Kim D. Stephens
kstephens@tousley.com
Christopher I. Brain
cbrain@tousley.com
Jason T. Dennett
jdennett@tousley.com
Tousley Brain Stephens PLLC
1700 Seventh Avenue, Suite 2200
Seattle, WA 98101
Tel: (206) 682-5600
Fax: (206) 682-2992

Interim Lead Plaintiffs’Counsel

Keith S. Dubanevich
kdubanevich@stollberne.com
Yoona Park
ypark@stollberne.com
Stoll Berne Lokting
& Shlachter P.C.
209 SW Oak Street, Suite 500
Portland, OR 97204
Tel: (503) 227-1600
Fax: (503) 227-6840

Interim Liaison Plaintiffs’Counsel

[Additional counsel appear on the signature page.]

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



IN RE: PREMERA BLUE CROSS                      Case No. 3:15-md-2633-SI
CUSTOMER DATA SECURITY
BREACH LITIGATION                              PLAINTIFFS’REPLY IN SUPPORT OF
                                               MOTION FOR SANCTIONS FOR
                                               DEFENDANT’S DISCOVERY
This Document Relates to All Actions           MISCONDUCT

                                               FILED UNDER SEAL




PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT
       Case 3:15-md-02633-SI                       Document 208                  Filed 10/23/18               Page 2 of 10




                                               TABLE OF CONTENTS

                                                                                                                                       Page

I.     RULE 37(E) GOVERNS THIS MOTION. ....................................................................... 1
II.    PREMERA WRONGFULLY DESTROYED A COMPUTER THAT
       CONTAINED CRITICAL, UNIQUE EVIDENCE. ......................................................... 2
       A.        Premera should have preserved the computer, but failed to do so......................... 2
       B.        Premera failed to take reasonable steps to preserve the computer......................... 2
       C.        The computer cannot be replaced or restored by other discovery. ........................ 2
                 1.         Any FBI analysis would be unlikely to substitute the computer
                            itself............................................................................................................ 2
                 2.         Premera cannot offer its own expert’s conclusions in place of the
                            computer. ................................................................................................... 3
                 3.         Crowdstrike’s examination does not replace or restore the
                            computer. ................................................................................................... 3
       D.        The Court should find that Premera intentionally destroyed the computer. .......... 4
       E.        Premera prejudiced Plaintiffs by destroying the computer.................................... 5
III.   PREMERA SHOULD BE SANCTIONED FOR DESTROYING ITS DATA
       LOSS PREVENTION LOGS, WHICH IT DID NOT ATTEMPT TO
       PRESERVE........................................................................................................................ 6
       A.        DLP logs were critical, and Premera did not attempt to preserve them. ............... 6
       B.        So-called “Vontu” emails do not replace or restore what Premera
                 destroyed. ............................................................................................................... 6
       C.        Premera seriously prejudiced Plaintiffs by destroying the DLP logs, and it
                 was not reasonable to destroy them. ...................................................................... 7




PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT - i -
        Case 3:15-md-02633-SI           Document 208        Filed 10/23/18       Page 3 of 10




        Premera destroyed critical trial evidence in the midst of this litigation before Plaintiffs

could examine it. The jury should be so informed, and Premera should be barred from making

any argument that could have been disproved by the evidence it destroyed.

        Plaintiffs contend that Premera did not provide the data security it was obligated to

provide. Premera has defended itself from these allegations primarily by maintaining that—while

hackers roamed freely in its computer systems for the better part of a year—hackers did not

actually “bulk remove” any of the information that they accessed. Setting aside that this

argument is an improper attempt to distract the jury from the actual claims in this case, Premera

destroyed the evidence that would have disproven its assertion. In particular, Premera destroyed

a computer (designated “A23567-D”) and critical logging information (“DLP logs”) that would

have shown whether hackers removed class members’ data. It is fundamentally unfair to allow

Premera to make such arguments when it destroyed the evidence that would disprove them.

        Premera’s core argument in opposition is that Plaintiffs failed to cite Rule 37(e) in their

initial motion. While Premera is right about the governing rule, it is wrong about the result, and

Plaintiffs ask this Court to hold that: (1) Plaintiffs are entitled to an adverse jury instruction at

trial stating that given the spoliation, the jury is to presume that exfiltration occurred; (2) no

expert or fact witness can opine that there was no evidence of data exfiltration, based on the

Mandiant report or otherwise; and (3) Premera may not introduce any evidence that relates to the

computer or logs that it destroyed.

I.      RULE 37(E) GOVERNS THIS MOTION.

        Premera is correct that Rule 37(e) governs this motion, and Plaintiffs apologize for their

failure to cite this rule initially. Under Rule 37(e), the Court may, upon finding prejudice, order

sanctions necessary to cure such prejudice when electronically stored information that (1) should

have been preserved (2) has been lost, (3) because a party failed to take reasonable steps to
PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT              -1-
        Case 3:15-md-02633-SI         Document 208        Filed 10/23/18     Page 4 of 10




preserve it, (4) and it cannot be restored or replaced through additional discovery. Plaintiffs must

show intent to receive an adverse inference instruction, although not for any other requested

form of relief. See Rule 37(e) Committee Notes on Rules – 2015 Amendment.

II.    PREMERA WRONGFULLY DESTROYED A COMPUTER THAT CONTAINED
       CRITICAL, UNIQUE EVIDENCE.

       A.      Premera should have preserved the computer, but failed to do so.

       As explained in Plaintiffs’ opening brief, Premera destroyed a computer (A23567-D) that

contained critical evidence. Premera’s own expert specifically instructed Premera to preserve this

computer, Sherer Decl. Ex. 2, and Premera does not deny that it failed to do so. Plaintiffs have

thus established the first two elements required for sanctions under Rule 37(e).

       B.      Premera failed to take reasonable steps to preserve the computer.

       Premera half-heartedly argues that it took appropriate steps to preserve the computer. It

offers no evidence in support of that contention, which is insufficient. See Blumenthal Distrib.,

Inc. v. Herman Miller, Inc., 2016 WL 6609208, at 17 (C.D. Cal. 2016) (ordering adverse

inference where party offered only vague information about allegedly inadvertent deletion),

adopted 2016 WL 6901696 (C.D. Cal. 2016). Instead, Premera offers vague, unsubstantiated and

unreasonable explanations largely in the passive voice about “[i]nadvertent errors” by unknown

individuals, “accidentally recycling” by inchoate forces, and “los[ing] track of” crucial evidence

for unspecified reasons. Premera thus does not and cannot show it took “reasonable steps.” See

id.

       C.      The computer cannot be replaced or restored by other discovery.

       Premera’s final argument against sanctions is that other discovery will suffice. Not so.

               1.      Any FBI analysis would be unlikely to substitute the computer itself.

       Premera’s first argument is that FBI analysis can substitute for the missing computer. In


PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT              -2-
        Case 3:15-md-02633-SI          Document 208        Filed 10/23/18      Page 5 of 10




particular, Premera claims, without evidentiary support, that the FBI did not capture a forensic

image of the computer and thus the Court should conclude that the computer did not contain

important information. Dkt. 203 at 7. This is incorrect. First, if true, this assertion shows only

that Premera does not believe the FBI imaged a particular computer, not what the FBI actually

did. Second, even if the FBI did not image the computer, this says nothing about why the FBI did

not image that particular computer at that particular time, much less substitute for Plaintiffs’ own

examination. This indicates nothing about the FBI’s investigation, methods, goals, or

conclusions. Third, the FBI apparently will not share what information they do have with

Plaintiffs, nor has Premera produced any FBI report. 1 See Supplemental Declaration of Jason T.

Dennett (2nd Dennett Decl.) at ¶ 2.

               2.      Premera cannot offer its own expert’s conclusions in place of the
                       computer.

       Premera next argues that its own hired expert report should substitute for the computer.

Unsurprisingly, the law is to the contrary. PacificCorp v. Nw. Pipeline GP, 879 F. Supp. 2d

1171, 1190. (D. Or. 2012) (“[F]orcing a party to rely on evidence selected by an opposing party’s

expert creates prejudice, because such evidence generally supports that party’s case.”). This

general rule is particularly relevant here because Premera’s expert (Mandiant) has changed its

story in this litigation regarding other critical evidence, which demonstrates that it is willing to

change its conclusions for the benefit of its client. Dennett Decl. Ex. 1, 3-4.2

               3.      Crowdstrike’s examination does not replace or restore the computer.

       Premera next argues that the so-called “Crowdstrike” examination substitutes for the



1
  Premera did not produce—or note on a privilege log—any FBI report. Indeed, Premera’s
30(b)(6) witness confirmed that he did not know what the FBI did. 2nd Dennett Decl. Ex. 10.
2
  Mandiant initially concluded that the deleted RAR files were more than likely created by the
attacker, but watered down its conclusions after Premera had an opportunity to edit the report.
PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT                            -3-
        Case 3:15-md-02633-SI          Document 208        Filed 10/23/18     Page 6 of 10




computer. It does not. That company specifically disclaimed any investigation about the very

issue now before the Court, stating specifically that it was not able to “identify intrusion related

activity outlined in the Mandiant report.” Sherer Decl. Ex. 7 at PBC00169146. Compounding

this issue, Premera appears to have wiped the computer in 2015; i.e., Crowdstrike likely

examined the computer after Premera destroyed the evidence.

       D.      The Court should find that Premera intentionally destroyed the computer.

       Premera had a standard policy of wiping and reformatting the hard drives of computers

infected with malware; i.e., a policy of destroying evidence. Indeed, just a few months before

Premera discovered this breach, the senior manager for information security explained to his

employees that the “correct set of procedures” for any malware infection was to wipe its hard

drive—with no backup—and then restore the computer to its original settings before returning it

to service. See 2nd Dennett Decl. Ex. 1; cf. also id. (“I have directed the team to *wipe* these

machines and virtual images (WITH NO BACKUP).” (emphasis in original) (referring to a

different malware infection)). This was so even though employees pointed out that Premera

should not destroy computers in this manner because it needed to “preserve forensic evidence”

for “future review.” 2nd Dennett Decl. Ex. 3.

       Premera apparently concedes that its standard policy is to destroy evidence intentionally,

see id., because Premera claims that it absolutely did not follow its standard policy with respect

to A23567-D and instead “unintentionally” filed this computer as “End of Life” equipment and

so stored it offsite, “offline and unused.” Dennett Decl. Ex. 7 (quoting Premera Interrogatory

Response #14). This unsupported claim is contradicted by the evidence: computer A23567-D

was returned to service and on its network in 2016. Compare Sherer Decl. Ex. 7 at

PBC00169146 (stating that Crowdstrike examined “the Premera network” in April 2016); with

id. at PBC00169161 (stating that Crowdstrike examined computer A23567-D).
PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT              -4-
         Case 3:15-md-02633-SI          Document 208       Filed 10/23/18     Page 7 of 10




         The above is more than sufficient to show that Premera intentionally destroyed computer

A23567-D’s hard drive pursuant to its standard policy. This is particularly so given that a

Premera employee specifically alerted the company to the fact that its standard policy was to

improperly destroy important “forensic evidence.” 2nd Dennett Decl. Ex. 3. Plaintiffs ask the

Court not to accept Premera’s vague explanation (contradicted by the evidence) that it only

destroyed A23567-D accidentally. See First Fin. Sec., Inc. v. Freedom Equity Grp., LLC, 2016

WL 5870218, at 3 (N.D. Cal. 2016) (ordering adverse instruction and rejecting argument that

deletion was inadvertent because of a routine habit of deleting particular data).

         E.     Premera prejudiced Plaintiffs by destroying the computer.

         One of Premera’s defenses in this litigation is to attempt to prove that the hackers did not

bulk remove Plaintiffs’ personal information. To make this unlikely claim, Premera’s testifying

experts rely entirely on the report that Premera hired another expert firm—Mandiant—to

produce. See Dkt. 192 at 6, 12-14 (Campbell Declaration); Dkt. 191 at 16-17 (Anderson). And

that report claims that the very computer that Premera destroyed proves that hackers did not bulk

exfiltrate Plaintiffs’ data. In particular, and as discussed in Plaintiffs opening motion on pages 5

and 6, A23567-D is the only computer on Premera’s network that hosted a type of malware

called PHOTO, the malware that would have been used for any exfiltration. See Strebe Decl.

¶ 229.

         It would severely prejudice Plaintiffs if the Court allowed Premera to argue that no data

was exfiltrated after Premera destroyed the only evidence that could refute that argument.

Plaintiffs’ request relief sufficient to prevent this prejudice. Accord Matthew Enter., Inc. v.

Chrysler Grp. LLC, 2016 WL 2957133, at 3 (N.D. Cal. 2016) (“Rule 37(e) intentionally leaves

to the court's discretion exactly what measures are necessary.”).

                                           *      *       *
PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT              -5-
        Case 3:15-md-02633-SI           Document 208      Filed 10/23/18     Page 8 of 10




       One final point. Premera’s characterization of Plaintiffs’ discovery efforts is false.

Plaintiffs sought to conduct their own forensic analysis of Premera’s entire network. Dennett

Decl. Exhibit 2. Premera suggested review of the “affected systems as identified by Mandiant” as

a compromise, which Plaintiffs accepted. 2nd Dennett Decl. Ex. 5.

III.   PREMERA SHOULD BE SANCTIONED FOR DESTROYING ITS DATA LOSS
       PREVENTION LOGS, WHICH IT DID NOT ATTEMPT TO PRESERVE.

       A.      DLP logs were critical, and Premera did not attempt to preserve them.

       At issue in this portion of Plaintiffs’ motion are Premera’s Data Loss Prevention (“DLP”)

logs. The DLP system logged any attempt to email PII or PHI outside Premera’s network. 2nd

Dennett Decl Ex. 6 and 7; Ex. 8; Christian Decl. at ¶ 15. There is no substitute for the DLP logs,

and Premera does not convincingly contend otherwise.3 In particular, Plaintiffs need DLP logs

because the attackers could have exfiltrated data by emailing files out of Premera’s network,

which Premera DLP logs would have recorded.

       Premera offers no explanation for its failure to even attempt to preserve the DLP logs, nor

does it meaningfully contest that the DLP logs contained evidence relevant to this litigation or

that Premera destroyed that evidence.

       B.      So-called “Vontu” emails do not replace or restore what Premera destroyed.

       A DLP system has a number of loss prevention functions, one of which is to produce

what are called “Vontu alert emails.” Premera contends that these e-mails substitute for the logs

themselves, but this is not so in two respects. First, Premera apparently only produced three

unique Vontu alert e-mails. See Declaration of Cecily Shiel. Even if the complete set of such e-

mails could replicate the logs, Premera apparently is unable to produce them. In any event,


3
 Premera’s reference to “RAR files” (compressed files that hackers could have used to exfiltrate
data) is far off-point because such files have little to do with the DLP logs, which logs would
have shown whether hackers simply e-mailed Plaintiffs’ information out of Premera’s network.
PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT                              -6-
        Case 3:15-md-02633-SI         Document 208        Filed 10/23/18     Page 9 of 10




Premera has never actually contended that Vontu e-mails would contain all of the same

information about exfiltration as the logs that Premera destroyed.

       Plaintiffs note that the “logs” that Plaintiffs’ expert Mr. Strebe discussed in the deposition

excerpt Premera cites were Windows logs, not DLP logs. Sherer Decl. Ex. 5, Strebe Dep. At

242:22-243:55. It is misleading for Premera to contend that one has any relationship to the other.

       C.      Premera seriously prejudiced Plaintiffs by destroying the DLP logs, and it
               was not reasonable to destroy them.

       When Premera destroyed the DLP logs, Premera destroyed the only complete set of

evidence that would show whether the attackers used email to exfiltrate PII. Such logs should

have been preserved at the time Premera issued its first litigation hold. Blumenthal, 2016 WL

6609208 at 16 (loss of evidence not reasonable where party “never instituted a proper litigation

hold.”). The fact that Premera claims the logs were actually destroyed during Premera’s

transition between electronic systems is no excuse. See Matthew Enter., 2016 WL 2957133, at 1

(loss of evidence not reasonable under Rule 37(e) where party “discarded all its old messages

while switching email providers.”). Premera’s failure to even attempt to preserve these logs was

not reasonable, and it should not be able to benefit by destroying them. See id.

 Dated: October 23, 2018

 Respectfully Submitted,
                                TOUSLEY BRAIN STEPHENS PLLC

                                By:     s/ Kim D. Stephens
                                        Kim D. Stephens, P.S., OSB No. 030635
                                        Christopher I. Brain, admitted pro hac vice
                                        Jason T. Dennett, admitted pro hac vice
                                        1700 Seventh Avenue, Suite 2200
                                        Seattle, WA 98101
                                        Tel: (206) 682-5600
                                        Fax: (206) 682-2992
                                        Email: kstephens@tousley.com
                                                 cbrain@tousley.com
                                                jdennett@tousley.com

                                Interim Lead Plaintiffs’Counsel
PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT              -7-
         Case 3:15-md-02633-SI    Document 208     Filed 10/23/18   Page 10 of 10




                            STOLL BERNE


                            By:    s/ Keith S. Dubanevich
                                   Keith S. Dubanevich, OSB No. 975200
                                   Yoona Park, OSB No. 077095
                                   209 SW Oak Street, Suite 500
                                   Portland, OR 97204
                                   Tel: (503) 227-1600
                                   Fax: (503) 227-6840
                                   Email: kdubanevich@stollberne.com
                                           ypark@stollberne.com

                            Interim Liaison Plaintiffs’Counsel

                            Tina Wolfson
                            AHDOOT & WOLFSON, PC
                            10728 Lindbrook Drive
                            Los Angeles, CA 90024
                            Tel: (310) 474.9111
                            Fax: (310) 474.8585
                            Email: twolfson@ahdootwolfson.com

                            James Pizzirusso
                            HAUSFELD LLP
                            1700 K. Street NW, Suite 650
                            Washington, DC 20006
                            Tel: (202) 540.7200
                            Fax: (202) 540.7201
                            Email: jpizzirusso@hausfeld.com


                            Karen H. Riebel
                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                            100 Washington Ave. South, Suite 2200
                            Minneapolis, MN 55401
                            Tel: (612) 596-4097
                            Email: khriebel@locklaw.com

                            Plaintiffs’Executive Leadership Committee
6010/001/523443.1




PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR DEFENDANT’S
DISCOVERY MISCONDUCT              -8-
